Citation Nr: 1619357	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hallux valgus, left.

2.  Entitlement to service connection for hallux valgus, right.

3.  Entitlement to service connection for hammer toe, second left.

4.  Entitlement to service connection for bunions, left foot.

5.  Entitlement to service connection for bunions, right foot.

6.  Entitlement to service connection for arthritis of the feet.

7.  Entitlement to an initial evaluation for right ankle sprain, currently evaluated at 10 percent disabling. 

8.  Entitlement to an initial evaluation for left ankle sprain, currently evaluated at 10 percent disabling.

9.  Entitlement to an earlier effective date prior to March 21, 2005, for the grant of service connection for right ankle sprain disability.

10.  Entitlement to an earlier effective date prior to March 21, 2005, for the grant of service connection for left ankle sprain disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1982.

This matter comes to the Board of Veterans' Appeals Board) on appeal from 
rating decisions of the Department of Veterans Affairs VA Regional
Office (RO) in Jackson, Mississippi.  In an August 2005 decision, the RO denied service connection for hallux valgus, hammer toe, bunions, ankle, and arthritis disabilities.   In June 2009, the Board reopened claims of entitlement to service
connection for right and left ankle disabilities, hallux valgus, hammer
toe second left, and bunions and remanded these issues as well as the issue of
entitlement to service connection for arthritis of the feet for additional development.

In October 2011, the Board granted entitlement to service connection for right and left ankle disabilities as secondary to service-connected pes planus, and again remanded the remaining claims.  The RO, in February 2012, effectuated the Board's decision for right and left ankle disabilities and assigned separate 10 percent ratings effective March 21, 2005.  The Veteran filed a notice of disagreement to the February 2012 decision in August 2012, with respect to both the evaluation and the effective date.  The RO issued a statement of the case dated in August 2014, and the Veteran's representative submitted a statement in lieu of Form 9 in October 2014.

The claim of entitlement to a compensable evaluation for service-connected pes planus was remanded by the Board in October 2011 pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) for the issuance of a statement of the case.  The RO issued a statement of the case dated in February 2012, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The issues of entitlement to service connection for hallux valgus, hammer toe, bunions, and arthritis of the feet and an increased rating for left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability has been productive of moderate limitation of motion without additional limitation due to pain, weakness, incoordination or excess fatigability for the entire appeal period.

2.  In a decision dated in June 1982, the RO denied service connection for ankle disability and deformity (bunions) of both feet.  The Veteran was notified of the decision and of his appellate rights, but he did not perfect an appeal.  He also did not submit new and material evidence within one year of that decision.  

3.  On June 3, 1986, VA received the Veteran's application to reopen his claim of entitlement to service connection for hallux valgus, flat feet, and hammer toe. The RO denied the claim in a June 1987 rating decision.  The notice of this decision indicated that an ankle condition had been denied.  In a September 1987 statement of the case, the RO denied the Veteran's application to reopen the claim of service connection for "flat feet, hammertoe, foot condition, and ankle condition."  The Veteran filed a substantive appeal in March 1988, and the RO issued a supplemental statement of the case in November 1988.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5270-74 (2015).

2.  The criteria for an effective date of June 3, 1986, but no earlier, for the grant of service connection for right ankle strain have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of June 3, 1986, but no earlier, for the grant of service connection for left ankle strain have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), to include notifying the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  This also includes information concerning the process by which initial disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, however, the Veteran's claims for a higher initial evaluation and earlier effective date for right and left ankle strain arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and an effective date assigned the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the Veteran's ankle claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, the Board notes that this matter was remanded in October 2011 in part in order to issue a statement of the case on the issue of a compensable rating for the Veteran's service-connected pes planus.  This was afforded in February 2012.  There was no subsequent substantive appeal.  As such, the Board finds that there has been substantial compliance with this portion of the Board's remand directives.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased rating.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. § Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In the case of an initial rating, separate or staged ratings are assignable for separate periods since the effective date of service connection to account for changes in the disability over time.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Traumatic arthritis is evaluated under the rating code for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Marked limitation of ankle motion is evaluated as 20 percent disabling.  Moderate limitation of motion is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Normal range of motion of the ankle is from zero degrees to 20 degrees for dorsiflexion and from zero degrees to 45 degrees for plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. § 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The evidence in this case includes VA examination reports dated in September 2009, November 2010, and August 2014.

The September 2009 VA examination report indicated that the Veteran had complaints of bilateral ankle pain.  The Veteran reported he last worked in August 1985 as a janitor and reported that he could not tolerate the standing and walking on concrete floors secondary to the foot and ankle pain.  On examination, both ankles had 0-10 degrees of dorsiflexion and 0-30 of plantar flexion.  He reported pain on all range of motion testing of the ankles.  There was no additional limitation of motion after repetitive motion and he indicated generalized tenderness to palpation of both ankles.  There was no evidence of instability.  X-rays of both ankles were obtained.  Small anterior osteophyte formation of the left talonavicular joint was noted.  Also diffuse soft tissue swelling around both ankles.

The Veteran was again examined in November 2010.  The Veteran was indicated to have degenerative spurring of the left talonavicular joint and likely chronic bilateral ankle strain related to his excessive body weight.  

On VA examination in August 2014, the Veteran reported that his right ankle was chronic with swelling and pain standing up.  Right plantar flexion was indicated to end at 30 degrees, and dorsiflexion (extension) ended at 10 degrees, both without pain.  There was no additional limitation in ROM of the ankle following repetitive-use testing. Functional loss included limitation of motion, pain, and swelling.  There was also localized tenderness or pain on palpation.  Strength was normal, but the examiner was unable to test stability.  There was no ankylosis of the ankle subtalar and or tarsal joint.  The Veteran was indicated to regularly use a cane.   Functional impairment of the extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no abnormal findings on x-ray.  Impact was noted to be that the Veteran would not be able to stand or walk for long periods.  

The Veteran's outpatient records over this period reflect findings similar to those outlined in the VA examination reports.   

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for right ankle sprain is not warranted in this case.  In order to warrant a higher evaluation, the evidence must show marked limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Range of motion findings on examination of the right ankle, however, overall approximate a moderate limitation of motion.  He also had some pain and swelling on the right, but no additional limitation of motion on repetitive testing.  Thus, an increased evaluation is not warranted for the Veteran's right ankle disability for the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5271.  

In reaching this decision, the Board has considered whether or not the use of different rating codes might be more beneficial to the Veteran, but finds that the most appropriate code is the one for limitation of motion that is currently assigned for the right ankle.  There is no evidence of a marked deformity on the right under Diagnostic Code 5271, and no evidence either os calcis or the astralgus to warrant higher ratings under Diagnostic Code 5273.  Furthermore, there is no ankylosis of the right ankle subastragalar joint, or the tarsal joint, which precludes a higher rating on the right under Diagnostic Codes 5270, 5272.  Finally, the Veteran has not undergone an astragalectomy, and a rating under this code would not be proper.  38 C.F.R. § 4.71a, Code 5274. 

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  This means that the Veteran's right ankle disability does not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board is aware of the decision of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  There is no indication that the Federal Circuit extended its holding in Johnson to disabilities not before the Board when considering an appeal.  The Veteran is service-connected for other disabilities.  As concerns this case, however, the evaluation for service-connected right ankle is the sole issue currently before the Board.  Thus, the Board has assessed extraschedular consideration solely as concerns the right ankle. 

III. Earlier effective date.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier that the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5119(a); 38 C.F.R. § 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. § 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as there was no additional evidence received within one year of the prior disallowance.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, in a decision dated in June 1982, the RO denied service connection for ankle condition and deformity (bunions) of both feet.  The Veteran was notified of the decision and of his appellate rights, but he did not perfect an appeal.  He also did not submit new and material evidence within one year of that decision.  

On June 3, 1986, VA received the Veteran's application to reopen his claim of entitlement to service connection for hallux valgus, flat feet, and hammer toe. The RO denied the claim in a June 1987 rating decision.  In a September 1987 statement of the case, the RO denied the Veteran's application to reopen the claim of service connection for "flat feet, hammertoe, foot condition, and ankle condition."  The Veteran filed a substantive appeal in March 1988, and the RO issued a supplemental statement of the case in November 1988.  

The Veteran's claim was again denied in November 1988, and March 2004, and August 2005.  In October 2011, this claim was granted by the Board. In February 2012, the RO effectuated the Board's decision and granted service connection for right and left ankle sprain, evaluated as 10 percent disabling effective March 21, 2005.  The Veteran filed a notice of disagreement to the February 2012 decision in August 2012, with respect to both the evaluation and the effective date.  The RO issued a statement of the case dated in August 2014, and the Veteran's representative submitted a statement in lieu of Form 9 in October 2014.

As an initial matter, the Board has reviewed the evidence of record between June 1982 and June 3, 1986, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for an ankle disability during that time.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between June 1982 and June 1986.  There are also no medical records prior to June 1986 that could be construed as a claim.  Here, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

The Veteran next filed a claim on June 3, 1986.  In this regard, the Board notes that, while the claim itself and the rating decision did not explicitly discuss the Veteran's ankles, the RO treated this ankle claim as part and parcel with his claimed foot disabilities and expressly included this in the notice regarding the decision, the subsequent statement of the case, and supplemental statement of the case, and this issue was also discussed in the May 1988 hearing.  The appeal was perfected and there was no subsequent Board decision prior to the June 2009 and October 2011 decisions.

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that, following the final June 1982 rating decision, VA first received a formal or informal claim on June 3, 1986.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim received on June 3, 1986.  Accordingly, the Board concludes that June 3, 1986, is the proper effective date for the award of service connection for right and left ankle strain.  38 U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 10 percent for right ankle sprain is denied.

An effective date of June 3, 1986, but no earlier, for the grant of service connection for left ankle sprain is granted.

An effective date of June 3, 1986, but no earlier, for the grant of service connection for right ankle sprain is granted.


REMAND

The Board finds that the increased rating for left ankle strain issue should be remanded for additional examination.  In this regard, the Board notes that there are inconsistencies between the examination findings.  Specifically, the April 2014 examination found limited range of motion, but also noted ankylosis, or fusion of the joint, suggesting total loss of motion.  An additional examination should be afforded in order to determine whether the Veteran left ankle sprain is productive of (i) moderate or marked limitation of motion, (ii) ankylosis, in plantar flexion, less than 30 degrees, in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 30 degrees, or in plantar flexion, at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, (iii) ankylosis or the subastragalar or tarsal joint in poor weight-bearing position or in good weight-bearing position, (iv) malunion of os calcis or astragalus with either moderate or marked deformity, and/or (v) astragalectomy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Next, the issues of entitlement to service connection for hallux valgus, right and left, hammer toe, second left, and bunions, right and left, were remanded by the Board in October 2011 for additional VA opinion regarding whether these disabilities preexisted the Veteran's period of active duty service.  The Board requested an addendum opinion regarding whether these foot disabilities, which a September 2009 VA examiner found preexisted service, clearly and unmistakably were not aggravated during service beyond the normal progress of the disorder.  A VA examination dated in September 2014 diagnosed flat feet, hallux valgus, plantar fasciitis, and left hammer toe.  After examination, the examiner gave the opinion that the "claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness."   The examiner indicated that he concurred with previous opinions and included the previous medical rationale in the report.  The examiner, however, did not specify the foot disability(ies) that were aggravated.  The examiner did not diagnose bunions and included a new diagnosis of plantar fasciitis.  As such, this matter must be remanded for clarification.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected left ankle disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

(a)  The examiner should conduct complete range of motion studies and determine whether the Veteran left ankle condition is productive of (i) moderate or marked limitation of motion, (ii) ankylosis, in plantar flexion, less than 30 degrees, in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 30 degrees, or in plantar flexion, at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, (iii) ankylosis of the subastragalar or tarsal joint in poor weight-bearing position or in good weight-bearing position, (iv) malunion of os calcis orastragalus with either moderate or marked deformity, and/or (v) astragalectomy.  

(b)  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

(c)  The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Afford the Veteran additional VA opinion in connection with his claims of entitlement to service connection for bilateral hallux valgus, bunions, and hammer toe, second left.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  With respect to each of the claimed disorders (bilateral hallux valgus, bunions, and hammer toe, left second ) is such condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(b)  If any claimed disability is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(c)  In contrast, if any claimed disability is a congenital or hereditary disease, please state whether the disease (i) clearly and unmistakably preexisted the Veteran's entry into active service, and (ii) clearly and unmistakably was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  

(d)  If any disability is not congenital or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  

(e)  Is arthritis of the feet caused or aggravated by any service-connected foot or ankle disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


